Harris, Justice.
We have in this case a practical illustration of the operation of the rules by which the court has heretofore been governed in determining the venue of actions. The Plaintiffs were able to retain the venue in Albany by swearing generally, to the materiality of twenty-five witnesses, when upon the trial they go through with their case and only call two witnesses who are residents of the county in which the venue is laid. Such abuses can only be prevented by a rigid application of the rule, which requires the party who would change the place of *112trial to show “ good cause therefor.” And in deciding the question, whether or not such good cause is shown, very little weight should, in my judgment, be given to a mere enumeration of witnesses to whose materiality the party has sworn in the general form which has heretofore been required.
Although this application is, so far as I am aware, without precedent, I can perceive no good reason why it should not be granted. I think it is within the spirit of the provisions of the 49th section of the judiciary act, from which, it seems to have been intended by the legislature, that this court should so control the place of trial as best to promote the ends of justice. The Defendants may have a rule authorising the referees to meet in Hew York or Brooklyn for the examination of their witnesses, but they must, if required, stipulate to pay the expenses of the referees while attending such meeting, as a condition of the rule.